department of the treasury person to contact employee d number tel fax refer reply to in re ein c uil form required to be filed tax period ended internal_revenue_service appeals_office south pine island road suite plantation fl release number release date date date1 certified mail dear this is a final adverse determination as to your exempt status under sec_501 of the internal_revenue_code irc it is determined that you do not qualify as exempt from federal_income_tax under sec_501 effective date when evaluating whether or not an organization meets the operational_test of sec_501 we consider whether the organization engages primarily in activities that accomplish charitable purposes and whether more than an insubstantial part of its activities further non-charitable purposes you have failed to establish you are operated exclusively for exempt purposes as defined in sec_501 because your activities serve mainly the private interests of toy manufacturers and as such they are in furtherance of non-exempt purposes although your activities may have an indirect benefit to the general_public there is substantial private benefit to toy manufacturers therefore our adverse determination was made because we have determined you are- not operated exclusively for exempt purposes described in sec_501 you may qualify for exemption under sec_501 although such determination was outside the scope of this appeal if you wish to pursue such you can file form_1024 application_for recognition of exemption under sec_501 to apply for such exemption contributions to your organization are not deductible under code sec_170 you are required to file federal_income_tax returns on the form indicated above you should file these returns within days from the date of this letter unless a request for an extension of time is granted file the returns in accordance with their instructions and do not send them to this office processing of income_tax returns and assessment of any taxes due will not be delayed because you have filed a petition for declaratory_judgment under code sec_7428 if you decide to contest this determination under the declaratory_judgment provisions of code sec_7428 a petition to the united_states tax_court the united_states court of claims or the district_court of the united_states for the district of columbia must be filed within days from the date this determination was mailed to you contact the clerk of the appropriate court for rules for filing petitions for declaratory_judgment to secure a petition form from the united_states tax_court write to the united_states tax_court second street n w washington d c we will notify the appropriate state officials of this action as required by code sec_6104 you should contact your state officials if you have any questions about how this determination may affect your state responsibilities and requirements if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely charles fisher appeals team manager cc jax exempt anc government entities org address department of the treasury internal_revenue_service metrotech center fulton streei brooklyn ny tege eo 7909---5th floor date taxpayer_identification_number form tax_year s ended person to contact id number contact numbers telephone fax certified mail - return receipt requested dear we have enclosed a copy of our report of examination explaining why we believe revocation of your exempt status under sec_501 of the internal_revenue_code code is necessary if you accept our findings take no further action we will issue a final revocation letter if you do not agree with our proposed revocation you must submit to us a written request for appeals_office consideration within days from the date of this letter to protest our decision your protest should include a statement of the facts the applicable law and arguments in support of your position an appeals officer will review your case the appeals_office is independent of the director eo examinations the appeals_office resolves most disputes informally and promptly the enclosed publication the examination process and publication exempt_organizations appeal procedures for unagreed issues explain how to appeal an internal_revenue_service irs decision publication also includes information on your rights as a taxpayer and the irs collection process you may also request that we refer this matter for technical_advice as explained in publication if we issue a determination_letter to you based on technical_advice no further administrative appeal is available to you within the irs regarding the issue that was the subject of the technical_advice letter catalog number 34809f department of the treasury - internal_revenue_service form_8 a name of taxpayer explanation of items schedule no or exhibit year period ended 20xx org legend org organization name xx date country country issues whether the internal_revenue_code irc c tax-exempt status of org foundation should be revoked facts the organization is recognized as a sec_501 tax-exempt_organization the foundation’s purposes as stated in its certificate of incorporation include the following a said corporation is organized exclusively for charitable religious educational and scientific purposes including for such purposes the making of distributions to organizations that qualify as exempt_organizations under sec_501 of the irc b the corporation is formed for charitable purposes within the meaning of sec_501 of the irc with the power and purpose to receive and maintain a fund or funds of real or personal_property or both and subject_to the restrictions and limitations hereinafter set forth to use and apply the whole or part of the income there from and the principal thereof exclusively for international study compilation and distribution of information to members of the public publications and individuals and groups interested in safe and humane international manufacture and use of children’s products the bylaws inspected contained the objectives and purposes of the entity which included implementing standards for humane and ethical working conditions including those set forth in org process safe and humane manufacture of products the welfare and betterment of factory workers and elimination of child labor the foundation is overseen by a governance board the mission of the org governance board is to provide leadership oversight and to support funding of the org process ensuring that the operations are effective credible and transparent to all stakeholders the org process was established to promote org’s ethical manufacturing program as set forth in the org code of business practices org cobp the process is supported by the org form acrev department of the treasury - internal_revenue_service page -1- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20kx the program process is the org' org program to promote manufacturing in the form of fair labor treatment as well as employee health and safety in the toy industry supply chain worldwide its initial focus is in country where single fair thorough and consistent program to monitor toy factories’ compliance with org's code of business practices the code of the world's toy volume is manufactured its intent is to provide a the org was established to ensure that the process is conducted in an open and correct manner the heart of the org process consists of monitoring how well the factories abide by a set of rules governing working conditions in addition to the monitoring the foundation will focus on training and education programs aimed at factory managers workers and auditors its governance board sets policy raises funds approves budgets evaluates and decides on technical advisory board recommendations provides guidance and reports publicly the board includes both industry and non-industry representatives the technical advisory boards provide advice and recommendations on all matters requiring technical expertise including adjudication of disputes related to application of the process the following material was gathered from the foundation’s website which describes the activities of the foundation regarding the program monitoring process audit companies factories form a rrev department of the treasury - internal_revenue_service page -2- department of the treasury- internal_revenue_service form 886a name of taxpayer explanation of items org schedule no or exhibit year period ended 20xx the process also involves the issuance of the following form arev page -3- department of the treasury - internal_revenue_service department of the treasury - internal_revenue_service explanation of items form_886 a name of taxpayer org schedule no or exhibit year period ended 20xx law sec_501 of the code provides for the exemption from federal_income_tax of organizations organized and operated exclusively for charitable purposes sec_1_501_c_3_-1 of the regulations provides that an organization is not organized or operated exclusively for charitable purposes unless it serves a public rather than a private interest sec_1_501_c_3_-1 of the regulations defines the term educational as used in sec_501 of the code as relating to the instruction of the public on subjects useful to the individual and beneficial to the community revrul_71_504 1971_2_cb_231 holds that a city medical society exempt under sec_501 of the code that primarily directs its activities to the promotion of the common business purposes of its members may not be reclassified as an educational or charitable_organization under sec_501 since the society in the above ruling has substantial noncharitable and noneducational purposes and activities it is not a charitable_organization accordingly it was held that this association could not be reclassified as an organization exempt from federal_income_tax under sec_501 of the code form acrev department of the treasury - internal_revenue_service page -4- department of the treasury - internal_revenue_service form_886 a name of taxpayer schedule no or exhibit year period ended 20xx explanation of items org revrul_73_567 1973_2_cb_178 holds that a medical specialty board that devises and administers written examinations to physicians in a particular medical specialty and issues certificates to successful candidates is exempt from tax as a business league under sec_501 of the code but is not exempt under sec_501 the ruling states by examining and certifying physicians under the circumstances described the board promotes high professional standards although some public benefit may be derived from promoting high professional standards in a particular medical specialty the activities of the board are directed primarily to serving the interest of the medical profession under these circumstances the board is not organized and operated exclusively for charitable purposes on the other hand since the activities of the board consist of certifying physicians who are thereafter authorized to hold themselves out to the public as specialists its purpose is to promote the common business_interest of the physicians revrul_74_553 1974_2_cb_168 holds that a nonprofit organization formed by members of a state medical association to operate peer review boards for the primary purpose of establishing and maintaining standards for quality quantity and reasonableness of costs of medical services qualifies for exemption from tax under sec_501 of the code but not under sec_501 the ruling states the organization’s principal activity is directed to establishing and maintaining standards for the quality and costs of medial services although this activity may result in a measurable public benefit its primary objective is to maintain the professional standards prestige and independence of the organized medical profession and thereby furthers the common business_interest of the organization’s members taxpayer’s position taxpayer believes that the activities of the entity meet the requirements of those described under c for educational and charitable purposes form a rev department of the treasury - internal_revenue_service page -5- department of the treasury - internal_revenue_service explanation of items form 886a name of taxpayer org schedule no or exhibit year period ended 20xx government’s position based upon the audit findings the primary activity of the foundation is to promote and oversee the operation of the process along with the related foreign_entity the foundation establishes and maintains standards which may result in an indirect public benefit however there is private benefit of those in the toy industry being served from such activities as such the foundation is not described as an entity exempt under sec_501 accordingly the information collected during the examination suggest that the activities target toy manufacturers and not the general_public the foundation does not actually disseminate information to the general_public a 501_c_3_organization must be operated for exclusively charitable and educational_purposes which serve the public interest rather than the private interest of an industry however your organization may be eligible for exemption under internal_revenue_code c sec_501 of the code provides for the exemption from federal_income_tax of business_leagues not organized for profit and no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual in order to determine your qualifications under sec_501 of the code an application form_1024 exemption application must be filed with the internal_revenue_service conclusion the foundation is not operated exclusively for charitable educational or other purposes that are within the meaning of sec_501 the foundation is operated to further the common business_interest of the organization’s members the foundation’s exempt status should be revoked effective january 20xx form_1120 returns should be filed for the tax periods ending on or after december 20xx form acrev department of the treasury - internal_revenue_service page -6-
